Citation Nr: 0423079	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
vasectomy.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for urticaria.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a higher (compensable) initial evaluation 
for lipoma on the left side of the neck.

7.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for gastroesophageal reflux disease (GERD).

8.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for tendonitis of the right shoulder.

9.  Entitlement to a higher (compensable) initial evaluation 
for status post chondromalacia of the right knee prior to 
July 1, 2002 and an evaluation in excess of 30 percent since 
July 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 and later rating 
decisions by the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina Regional Office (RO).  

The issue of an increased rating for the lipoma of the neck 
is addressed in the REMAND portion of the decision discussed 
below.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), which located in Washington, DC.


FINDINGS OF FACT

1.  The inservice vasectomy was ameliorative in nature, and 
resulted in no additional disability.

2.  The left knee injury sustained in service was acute and 
transitory and resolved without post service residual 
disability.

3.  The left ankle injury sustained in service was acute and 
transitory and resolved without post service residual 
disability.

4.  There is no current medical evidence showing the presence 
of chronic sinusitis.

5.  There is no current medical evidence showing the presence 
of urticaria.

6.  The veteran's gastroesophageal reflux disease (GERD) is 
manifested by complaints of recurring epigastric distress 
without evidence of dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health.

7.  The veteran's right shoulder is manifested by slight 
limitation of motion and complaints of pain.

8.  From September 1, 1999 to June 30, 2002 the postoperative 
residuals chondromalacia of the right knee resulted in the 
equivalent of limitation of flexion to 45 degrees.  

9.  From July 1, 2002 the postoperative residuals 
chondromalacia of the right knee
are manifested subjective complaints and flexion limited to 
15 degrees without impairment of extension, subluxation or 
lateral instability and X-rays negative for arthritis or 
impairment of the fibula or tibia.


CONCLUSIONS OF LAW

1.  The residuals of a vasectomy are not the result of a 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).

2.  Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2003).

3.  Residuals of a left ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).

4. Chronic urticaria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

5. Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4., Diagnostic Code 7346 (2003).

7. The criteria for an evaluation in excess of 10 percent for 
tendonitis of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes5024, 5003, 5201 (2003).

8.  The criteria for a 10 percent rating for the 
postoperative residuals chondromalacia of the right knee from 
September 1, 1999 to June 30, 2002 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5259.

9.  The criteria for a rating in excess of 30 percent for the 
postoperative residuals chondromalacia of the right knee 
effective from July 1, 2002 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5260 
5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The law 
and regulations also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the pertinent rating decisions, a June 2000 statement of 
the case and supplemental statements of the case dated in 
June 2002, February 2003, and July 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in letters dated in 
April and May 2001, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for, and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the VCAA letters, dated in April and May 
2001, were mailed to the veteran subsequent to the appealed 
rating decision in violation of the VCAA.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated on a number of occasions, beginning 
in September 1979, for skin related conditions, to include 
acne, a sebaceous cyst, dermatitis, ring worm, a contact or 
allergic skin rash, tinea fungi, a fungal infection, tinea 
cruris, atopic eczema, and tinea pedis.  In addition he was 
evaluated for chronic itching in July 1992 and was noted to 
have plaques in the anticubital and poplitial fossa, as well 
as, confluent subcutaneous swelling of the dorsal aspect of 
the wrists, forearms, and between his fingers.  The 
diagnostic assessment was rule out chronic urticaria/atopic 
dermatitis.  When seen in August 1992 for an allergy clinic 
consultation, clinical history noted two episodes of 
urticaria, one eight months ago and one more recently.  A 
history of atopic dermatitis was also recorded. 

The veteran presented to a service department medical 
facility in June 1982 with complaints of shoulder pain.  He 
reported that his shoulder makes a popping sound and gives 
away.  Physical examination was essentially normal.  Right 
shoulder strain or possible bursitis was the diagnostic 
assessment.  In October 1982 the veteran again presented with 
complaints of right shoulder pain of approximately 12 months 
duration.  He reported no history of trauma to the shoulder.  
Physical examination was significant for limited range of 
motion and strength test not within normal limits.  Possible 
right shoulder tendonitis was the diagnostic assessment.  The 
veteran was prescribed Indocin.  When seen on follow-up 
approximately one week later, the veteran was noted to have 
increased range of motion and increased strength.  The 
veteran reported feeling a lot better and free from point 
tenderness.  In December 1982, the veteran was noted to have 
good range of motion of the right shoulder with no noticeable 
redness or swelling.  The veteran however reported shooting 
pain when he moves his right arm up on abduction and when he 
tries to throw objects.  Rule out right shoulder tendonitis 
was the diagnostic assessment.  Further follow-up examination 
of the right shoulder in December 1982 noted tenderness on 
range of motion.  The diagnostic assessment was possible 
unresolved acromioclavicular separation rule out tendonitis.  
When seen in February 1983 for complaints of right shoulder 
pain, the veteran was noted to have a somewhat limited range 
of motion.  In May 1984 the veteran complained of right 
shoulder pain with throwing motion only.  The examiner noted 
that there was no history of trauma or of overuse.  Physical 
examination revealed a full range of motion of the right 
shoulder with pain at the extremes of motion.  Questionable 
irritation of teres minor or other rotator cuff condition was 
the diagnostic assessment.  The veteran was prescribed Motrin 
and range of motion exercises.

In February 1983 the veteran presented with sinus congestion 
in addition to complaints of right shoulder pain as noted 
above.  Sinusitis was diagnosed and the veteran was 
prescribed Sudafed.

In October 1986 the veteran was evaluated for complaints of 
left knee pain.  The veteran reported that he believed that 
he injured his left knee playing football on a Monday night 
but did not notice symptoms until the following morning.  It 
was noted that there was no previous history of knee 
problems. An x-ray of the left knee was interpreted to be 
normal.  Following physical examination significant for 
swelling and tenderness, left knee ligament strain was 
diagnosed and Motrin was prescribed. 

In April 1983 the veteran presented with abrasions to the 
medial aspect of his left ankle with no previous history of 
trauma.  Small globular lesions and tenderness were noted on 
physical examination.  Rule out fungal infection was the 
diagnostic assessment.  In May 1983 the veteran was evaluated 
for a second-degree right ankle sprain incurred while playing 
basketball.  The veteran was evaluated and treated for a 
third degree left ankle sprain in March 1992.  Physical 
examination on this occasion revealed good range of motion 
with some pain noted at the extreme of flexion and positive 
edema.  A half cast was removed at this time.  On follow-up 
in April 1992, the veteran reported that his ankle felt 
better and that his swelling is going down slowly.  A small 
amount of swelling on the posterior part of the ankle was 
noted.  Recovering ankle strain was diagnosed.  In March 1997 
the veteran presented for complaints of left lower shin and 
Achilles pain of one-week duration.  Physical examination was 
essentially normal with no obvious swelling, bruising or 
other deformities.  Possible Achilles tendonitis was 
diagnosed.  When seen on follow-up examination later that 
month, the veteran reported that the tendon area felt better. 
Physical examination of the left ankle showed no edema, 
erythema, and/or echymosis.  The achillis tendon was positive 
for a +2 distal pulse without crepitus, numbness or tingling.  
Resolving Achillis tendonitis was diagnostically assessed.

In October 1984 the veteran was evaluated and treated for a 
right knee sprain.  The veteran reinjured his right knee in 
February 1987 while playing football.  An x-ray of the right 
knee was significant for knee joint effusion but was 
otherwise normal.  The veteran received physical therapy for 
his right knee in early 1988 and arthroscopic surgery with 
debridement of the anterior cruciate ligament in May 1988.  
He continued to experienced right knee pain and discomfort 
thereafter and, following a basketball injury in September of 
1997, he was diagnosed in May 1998 as suffering from a right 
knee lateral meniscal tear.  He underwent arthroscopy of the 
right knee that month with partial lateral meniscectomy with 
limited lateral tibial plateau chondroplasty and posterior 
horn medial meniscal tear repair using the meniscal arrow 
bionics system.  

In September 1994 the veteran requested and was evaluated for 
a vasectomy.  He reported that he had two children.  The 
vasectomy was performed in October 194.  The records show no 
evidence of any postoperative complications.

In January 1997 the veteran was evaluated and treated for an 
upset stomach.  Hyperactive bowel sounds were noted on 
examination of the abdomen.  In March 1999 the veteran 
complained of problems with food digestion, gas and chest 
pain after meals.  Positive bowel sounds and mild epigastric 
tenderness were noted on physical examination.  The diagnosis 
was signs and symptoms consistent with GERD.

On the veteran's April 1999 medical examination for service 
retirement, a clinical evaluation of the veteran's skin, 
sinuses, abdomen and viscera, as well as, his lower 
extremities found no abnormalities, exclusive of an 
arthroscopy scar on the right knee.

On his initial post service VA examination in November 1999, 
the veteran informed his examiner that he had a vasectomy in 
1994 and presently had no related complaints.  He reported a 
left knee injury in 1986 but no related surgery.  He said 
that his right knee was injured on two occasions and required 
arthroscopic surgery with repair of the lateral meniscus.  He 
complained of continuing right knee pain but not in his left 
knee.  He reported injuring his left ankle running in 
physical training and continuing to experience left ankle 
pain.  He also reported right shoulder pain after performing 
physical fitness exercises in service which continues, a 
rupture of his right Achilles tendon caused by playing 
basketball, and evaluation and treatment for tinea pedis and 
urticaria.  With respect to tinea pedis and urticaria, he 
reported that he had no problems and lesions, respectively, 
at this time.  The veteran also reported that he suffers from 
GERD with a lot of gas and acid running up into his throat.  
He also reported problem with sinusitis since 1981, which has 
gotten progressively worse over time.  

On physical examination, the veteran was noted to be a well-
developed, agile muscular individual with no signs of 
debility.  He had a normal posture and gait and used no 
assistive device. On HEENT examination, there were no nasal 
obstructions and no deviation of the septum.  He had no 
tenderness over the sinuses, no discharge from the nose, and 
no crusting.  Examination of the skin was reported to be 
normal with no lesions present except for a lesion on the 
left side of the neck, posteriorly, which had a cystic 
appearing lesion about the size of a thumbnail, freely 
movable, not attached to the underlying tissue, and without 
ulceration through the skin.  The veteran said that it gave 
him discomfort in the neck area although there is a full 
range of motion of the cervical spine.  With respect to 
general skin disease, the examiner stated that there were no 
ulcerations, breakdowns, crusting, or any skin lesions at the 
present time. 

Examination of the feet showed no evidence of tinea pedis.  
The veteran had no limited function of standing and walking.  
The right shoulder had normal range of motion except for 
abduction, which was limited to about 170 degrees.  At 160 
degrees the veteran complained of some discomfort in the 
upper part of the muscles of the shoulder.  There was slight 
tenderness in the upper part of the trapezius.  There was no 
evidence of muscle spasm, tenderness, pain, fatigue, 
weakness, or lack of endurance.   

The veteran's knees on examination were negative for heat, 
redness, swelling, effusion, drainage, abnormal movements, 
instability or weakness.  Flexion was to 140 degrees, 
bilaterally with reportedly normal 0 degrees extension.  The 
drawer test and McMurray test were both bilaterally negative.  
There was no pain, fatigue, weakness, or lack of endurance in 
the knees.  There was a small puncture type wound on the 
medial surface of the knee.  The ankles demonstrated no heat, 
redness, swelling, effusion, drainage, abnormal movements, 
instability or weakness.  Both Achilles tendons appeared to 
be normal.  In both ankles, dorsiflexion was to 20 degrees, 
plantar flexion was to 45 degrees, inversion was to 30 
degrees, and eversion was to 20 degrees.  There was no pain, 
fatigue, weakness, or lack of endurance.  Examination of the 
genetalia in the area where the vasectomy was done revealed a 
very small well-healed scar, there was no tenderness in the 
epididymis cord and no abnormalities present.  Examination of 
the abdomen was negative for spasm or tenderness.  Bowel 
sounds were normal.  X-rays of the right shoulder, bilateral 
knees, left ankle, and sinuses were reported as normal.  

In the diagnoses section of the report the examiner indicated 
that the examination of the left knee showed no limitation to 
movement, no local changes and no disease process present.  
Concerning the right knee the examiner stated the veteran had 
arthroscopic surgery on the lateral meniscus.  He had normal 
range of motion with no local changes except for a small 
puncture type wound on the medical surface of the knee.  The 
diagnosis was normal postoperative results right knee with 
the prognosis good.  Concerning the left ankle the examiner 
stated at the present time there was normal range of motion 
with no disease process found.  

Concerning the right shoulder, there was some slight 
tenderness in the upper part of the trapezius muscle with a 
slight 10 degree limitation with a slight loss of movement in 
abduction.  There was tendonitis and the prognosis was 
guarded.  The right Achilles tendon had been ruptured and was 
treated with a cast.  At the present time he had normal range 
of motion and no abnormalities. The examiner reported that 
the veteran had been treated for tinea pedis in the past with 
no current evidence.  The diagnosis was tinea pedis, cured 
with a good prognosis.  Concerning the urticaria the examiner 
stated that the veteran was apparently allergic to something 
never determined but continued to have urticaria 
periodically.  There was none at the present time.  The 
prognosis was guarded.  Regarding the GERD, the veteran had 
symptoms of GERD.  He had regurgitation and some epigastric 
burning and distention.  His bowel movements were normal and 
an examination of the abdomen and throat were normal.  The 
diagnosis was mild GERD with a guarded prognosis.  Also 
diagnosed were sinusitis in remission at the present time and 
postoperative vasectomy without residuals.  The examiner 
commented that all of the veteran's symptoms for all of these 
conditions are subjective or objective symptoms with no 
objective findings except a slight limitation of abduction in 
the right shoulder.

An upper gastrointestinal series in January 2000was 
interpreted to be normal with the esophagus, stomach, and 
duodenum normal in morphology and peristalsis.

Service connection for tendonitis of the right shoulder rated 
10 percent disabling, gastroesophageal reflux disease rated 
10 percent disabling, residuals of a right knee injury rated 
noncompensably disabling, and lipoma left neck rated 
noncompensably disabling was established by an RO rating 
action dated in April 2000 effective from September 1 1999.

A VA examination of the back was conducted in March 2001.  At 
that time the veteran reported that he was not very active 
physically because of his knee problems. In discussing the 
veteran's gait the examiner stated that there was limited 
function on standing and walking not because of his back but 
because of his right knee problems.

In a statement dated in March 2002, Dr. P. A. D. reported 
that the veteran has been his patient for the past two years 
and has been treated for hiatal hernia, tinnitus, and 
osteoarthritis of the right knee and right shoulder.

On VA examination on July 1, 2002, it was reported that the 
veteran had three claimed conditions: 1) GERD; 2) 
tenosynovitis of the right shoulder, and 3) right knee injury 
residuals.  With respect to GERD, the veteran stated that he 
experienced reflux two to three times weekly, problems with 
digesting food and very bad gas, as well as problems with 
sleep and heartburn due to GERD.  He said that his right 
shoulder bothered him with pain two to three times a week, 
caused him to have difficulty sleeping on his right side, and 
to extend his arm upwards for short periods of time.  He said 
that the right knee was often very stiff and seemed weak at 
time.  He reported problems with stooping and bending and 
that the knee locked in a position for several moments at a 
time.  

On physical examination, the abdomen was normal with no 
tenderness or heptosplenomegaly.  On examination of the 
extremities the veteran was noted to be right hand dominant.  
He had normal posture and a very slight right antalgic gait.  
Right shoulder range of motion was 0-100 degrees in flexion, 
0-170 degrees in abduction, 0-60 degrees in external 
rotation, and 0-80 degrees in internal rotation.  The left 
shoulder had normal range of motion, which the examiner 
reported was 0-180 degrees in flexion and abduction and 0-90 
degrees in internal and external rotation.  The examiner 
added that the only DeLuca issue is pain in the right 
shoulder.  

The veteran's knee joints on Drawer and McMurray tests were 
within normal limits.  The examiner stated that he could find 
no evidence of recurrent subluxation, locking pain, or joint 
effusion.  Right knee range of motion was from 0 to 15 
degrees of flexion.  Extension of the right and left knee was 
to 0 degrees, which the examiner reported was normal.  Left 
knee flexion was from 0 to 140 degrees, which the examiner 
reported was normal.  He added that right knee pain was the 
only Deluca issue.  An x-ray of the right shoulder revealed 
the structures and soft tissue to be within normal limits.  
There were no glenoid articular changes or soft tissue 
calcifications.  The shoulder girdle was otherwise 
unremarkable.  An x-ray of the right knee revealed the 
skeletal structures to be unremarkable.  The joint space was 
preserved.  There were no fractures, dislocations, or lytic 
or blastic lesions.  An upper gastrointestinal series was 
interpreted to be normal.  Oral ingestion of barium showed 
normal passage into the stomach.  The gastric duodenal mucosa 
was normal and there was no evidence of ulceration or outlet 
obstruction.   

Based on the upper gastrointestinal series and the physical 
examination the examiner indicated that the diagnoses should 
be changed from GERD to no pathology.  He further diagnosed 
tenosynovitis and strain of the right shoulder, and status 
post right knee chondromalacia, posterior horn meniscal tear, 
lateral meniscal tear, and anterior cruciate ligament tear.  
With respect to limitations imposed by the service-connected 
right knee, the examiner stated that excessive weight 
bearing, walking, running, squatting, kneeling, and pivoting 
on the right knee is all prohibitive in his occupation and 
daily activity.  He noted that objectively the veteran had 
limitation of motion due to pain.

VA outpatient treatment records dated in 2001 and 2002 show 
treatment for several problems.  In January 2002 presented to 
the orthopedics clinic with complaints of right knee pain.  
Physical examination was negative for effusion and meniscal 
signs.  The knee was stable and the examiner stated that the 
knee was presently performing quite well.  

In February 2002, the veteran was afforded a VA Persian Gulf 
examination.  On general systems review the veteran stated 
that he considers his health to be good.  With respect to his 
skin, the veteran reported no complaints, no rash, discharge 
or itching.  He reported some sinus trouble on 
ear/nose/throat examination but no ongoing trouble.  One of 
his main complaints was noted to be reflux hernia and GERD.   
The veteran also reported trouble with degenerative joint 
disease with some knee and left shoulder involvement.  

On physical examination, the veteran's skin was noted to be 
healthy, with no rashes or discharge.  The nose had normal 
mucosa and no polyps.  The neck was supple with no lymph 
nodes palpable.  The abdomen was slightly obese, soft and 
non-tender.  There was no organomegaly.  The liver and spleen 
were not palpable.  Hernial orifices were normal.  Bowel 
sounds were heard all over.  Examination of the extremities 
found limited range of motion in the right knee with limited 
leg raising, otherwise no joint effusion or swelling.  There 
was no clubbing, cyanosis, or edema.  Power and strength were 
uniform on both sides in both the upper and lower 
extremities.  No neuro deficits were noted on neurological 
examination.  Motor and sensory were normal.  Gait was 
normal.  Coordination was intact.  The pertinent diagnosis 
was degenerative joint disease of the right knee.

On a VA annual physical examination in March 2003, the 
veteran complained, in pertinent part, of sinus problems 
helped by Flonase, heartburn helped by Aciphex, and 
arthralgias.  On physical examination, the nose was without 
tenderness in the frontal or maxillary sinuses.  The mucosa 
appeared normal.  The abdomen was soft, non-tender, and 
without organomegaly or abnormal masses.  Bowel sounds were 
present.  The extremities were without edema, clubbing or 
cyanosis.  There were no significant joint deformities.  
Muscle tone, strength and coordination were normal on 
neurological examination.  Sensory examination was non- 
remarkable.  On skin examination there were no significant 
skin lesions noted.  

Analysis

Service connection for residuals of a vasectomy, a left knee 
injury, a left ankle injury, urticaria, and sinusitis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The usual effects of medical or surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 38 
C.F.R. § 3.306(b)(1).

Residuals of a Vasectomy 

The veteran underwent an elective vasectomy in service 
because of his desire to not have additional children.  It 
was not performed because of any disease or injury.  In 
addition, the medical evidence shows no superimposed 
pathology or disability resulting from the surgery which was 
aggravated by active duty.  Consequently, service connection 
for residuals of a vasectomy is not warranted.

Residuals of a Left Knee Injury

In this case, the veteran's service medical records reveal 
that he was treated for a left knee injury in service.  
However, the fact that he was treated in service for this 
injury is insufficient for a grant of service connection, in 
light of the fact that chronological service medical records 
compiled over 12 years following his injury in October 1986, 
to include his April 1999 separation medical examination, as 
well as post service VA examination of the left knee (as 
recent as March 2003) show no residual left knee disability 
to service connect.  In this context, the Board observes that 
on his initial post service VA examination in November 1999 
the veteran reported no left knee symptomatology and clinical 
and radiological examination of the left knee was negative 
for any pathology.  Furthermore, his more recent VA 
examination in July 2002 revealed that he demonstrated a full 
range of left knee motion.  Consequently, the Board finds 
that the left knee injury in service, consisting primarily of 
a strain, was acute and transitory and resolved before the 
veteran's discharge.  In the absence of any supportive 
medical evidence showing that the veteran currently has a 
presently existing left knee disability, let alone a left 
knee disorder attributable to an injury in service, the Board 
determines that there is no reasonable basis to establish 
service connection for a left knee disability. 

Residuals of a Left Ankle Injury

The veteran was also evaluated and treated for a left ankle 
injury in service.  This injury occurred in March 1992 and 
was diagnosed in April 1992 to be resolving.  The veteran's 
service medical records, to include his April 1999 medical 
examination for service retirement, are thereafter negative 
for any further complaints and/or findings referable to his 
left ankle.  While the veteran reported left ankle pain on 
his VA examination in November 1999, physical examination of 
the left ankle revealed a full range of motion and no disease 
process present.  The fact that the veteran was treated in 
service for a left ankle injury is insufficient for a grant 
of service connection in light of the fact that the veteran's 
retirement examination as well as subsequent official 
examinations, show no residual disability to service connect.

Urticaria 

Service medical records show that the veteran was evaluated 
and treated for a number of skin diseases in service to 
include urticaria.  However, while the veteran contends he 
has urticaria related to service, at no time after service is 
a chronic skin disease of any kind shown in the medical 
evidence of record.  Additionally, when examined by VA in 
November 1999, the veteran specifically reported no existing 
problems referable to his skin.  Like wise the February 2002 
Persian Gulf examination and the outpatient examination in 
March 2003 showed no evidence of urticaria.  Service 
connection for a disability requires that the disability be 
present.  In the absence of the present disability of 
urticaria, service connection is not warranted. 

Sinusitis

Concerning the veteran's claim for service connection for 
chronic sinusitis, a longitudinal review of the record 
reveals that the veteran was seen for sinusitis while in 
service.  Nevertheless, the evidence, including chronological 
service medical records compiled thereafter and the findings 
from post service VA examinations do not establish that the 
veteran has chronic sinusitis.  Rather the sinusitis in 
service appears to have been an acute and transitory event 
and not representative of any chronic pathology.  Service 
connection for this disorder is therefore not warranted. 

Higher Initial Evaluations for Service-Connected GERD, Right 
Shoulder Tendonitis, and Postoperative Residuals Right Knee 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where, as here, the questions for 
consideration involve the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2003).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2003).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31. (2003).

GERD

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003). 

The evidence since service shows the veteran regularly takes 
medication, Aciphex, for symptoms of GERD.  However, VA 
examination in November 1999 characterized his GERD as mild 
and without objective findings.  Subsequent upper 
gastrointestinal series in July 2002 showed no pertinent 
pathology.  

When all of the evidence of record is considered, the Board 
finds that the veteran's symptoms, relating to his GERD, do 
not approximate symptomatology greater than the criteria for 
a 10 percent rating under Diagnostic Code 7346.  38 C.F.R. 
§ 4.7 (2003).

Therefore, an evaluation in excess of the 10 percent rating 
currently assigned by the RO is not warranted.  The 10 
percent rating is effective the date following the veteran's 
release from active duty and is the highest rating warranted 
during the appeal period.  Staged ratings are not applicable.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


Right Shoulder Tendonitis

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203. A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes. In the 
instant case, the veteran is right-handed; hence, his right 
shoulder is considered the major upper extremity.

The veteran's right shoulder disorder is evaluated under 
Diagnostic Code 5024, tenosynovitis. 38 C.F.R. § 4.20, 4.27 
(2002).  The Notes following Diagnostic Code 5024 specify 
that disabilities rated under diagnostic codes, including 
Diagnostic Code 5204, are rated under Diagnostic Code 5003, 
as degenerative arthritis according to limitation of motion 
of the affected part.

Diagnostic Code 5003 provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Note to 
Diagnostic Code 5003 clarifies the 10 and 20 percent ratings 
based on X-ray findings will not be utilized in evaluating 
disabilities under Code 5024.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees. See 38 C.F.R. § 
4.71, Plate I (2002).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in 
moderate deformity, or by infrequent episodes of dislocation 
at the scapulohumeral joint and guarding of movement at the 
shoulder level.  Frequent episodes of dislocation and 
guarding of all arm movements warrants assignment of a 30 
percent evaluation.  A 50 percent evaluation is assigned 
where there is fibrous union. A 60 percent evaluation is 
warranted for nonunion or a false flail joint, and an 80 
percent evaluation is warranted for loss of the humeral head 
(a flail shoulder).

For malunion of the clavicle or scapula a 10 percent rating 
is warranted for either a major or minor extremity.  A 20 
percent rating for either a major or minor extremity requires 
nonunion, with loose movement or rate on impairment of 
function of the contiguous joint. 38 C.F.R. § 4.71a, Code 
5203

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this regard the VA examination in November 1999, the 
veteran's range of motion for his right arm (major) was 
normal in all planes except for abduction, which was to 170 
degrees with pain at 160 degrees.  His subsequent VA 
examination in July 2002 reflects similar range of motion on 
abduction of 170 degrees and range of motion on flexion to 
100 degrees with pain as a limiting factor.  These findings 
do not satisfy the criteria for a higher rating based on 
limitation of motion.  Additionally, there is no ankylosis of 
the scapulohumeral joint or other impairment of the humerus, 
or evidence of recurrent dislocations.  The Board has 
considered functional impairment due to pain as set forth in 
the DeLuca case.  The VA examinations showed that the veteran 
did complain of pain.  However, the November 1999 examination 
showed fatigue, weakness, or lack of endurance.  
Additionally, in view of the findings regarding range of 
motion, the Board finds that the degree of functional 
impairment due to pain is adequately reflected in the current 
10 percent rating.  For the foregoing reasons, the Board 
finds that a rating in excess of 10 percent is not warranted.  
Finally, the Board finds that the current 10 percent rating 
is the highest rating warranted during the appeal period and 
staged rating are not applicable.  Fenderson v. West, 12 
Vet.App 119 (1999).

Postoperative Residuals, Chondromalacia of the Right Knee

The RO has assigned 0 percent rating under D1agnostic Code 
5259 from September 1, 1999 to June 30 2002 and a 30 percent 
rating from July 1, 2002 under Diagnostic Code 5260.  

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees, a 20 percent rating is warranted when it is limited 
to 30 degrees, a 30 percent rating is warranted when it is 
limited to 15 degrees, which is the maximum rate under 
diagnostic criteria for limitation of flexion.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated 0 
percent. Extension limited to 10 degrees warrants a 10 
percent evaluation. Extension limited to 15 degrees warrants 
a 20 percent rating. A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees. The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability. When slight a rating of 10 percent is 
provided. When moderate a rating of 20 percent is provided. 
When severe, a rating of 30 percent is warranted.

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis. 
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Other diagnostic codes pertaining to the knee includes 
Diagnostic Code 5256, which provides that a 30 percent 
evaluation will be assigned for favorable ankylosis of either 
knee.  Ankylosis is considered to be favorable when the knee 
is fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent requires that 
the knee be fixed in flexion at an angle between 10 degrees 
and 20 degrees. 

Under Diagnostic Code 5262, a 10 percent disability rating is 
provided for malunion of the tibia and fibula, with slight 
knee or ankle disability. Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation. 
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2003). 

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In VAOPGCPREC 23-97, the VA 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has limitation 
of knee motion that at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

Normal range of motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration or 
are poorly nourished with repeated ulceration. Scars may also 
be evaluated based upon limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The VA examination in November 1999 showed no objective 
pathology relative to the right knee with normal range of 
motion.  However, the veteran at that time reported constant 
pain.  Additionally, the VA examiner in March 2001 indicated 
that the right knee disorder resulted in some impairment in 
walking and standing.  Furthermore, some limitation in the 
range of motion of the right knee was reported during the 
February 2002 Persian Gulf examination.  The Board concludes 
that the postoperative residuals of the inservice menisectomy  
were symptomatic following service and a 10 percent rating is 
warranted from September 1, 1999 to June 30, 2002 under 
diagnostic Code 5259.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

However, these same findings, particularly the range of 
motion findings and normal x-rays, do not satisfy the 
criteria for a higher rating as set forth under Diagnostic 
Codes 5260 and 5261.  Also, there was no evidence of 
instability or subluxation as required under Diagnostic Code 
5257, nonunion or malunion of the tibia and fibula, or 
ankylosis with flexion between 0 degrees and 10 degrees.  
Additionally, there is no indication of a symptomatic 
surgical scar or that any scar encompasses an area exceeding 
6 square inches. 

Furthermore in view of the current range of motion findings 
the Board concludes that the degree of functional impairment 
due to pain as contemplated in the Deluca case is included in 
the current 10 percent rating.  

The veteran's current 30 percent rating is effective from 
July 1, 2002, the date of the VA examination.  The 30 percent 
was awarded under Diagnostic Code 5260 which is the highest 
rating permitted under that Code.  During the July 1, 2002 VA 
examination the veteran reported that the knee was very stiff 
and seemed weak at times.  He had problems with stooping and 
bending and he reported that the knee locked in a position 
for several moments at a time.  The examination showed 0 to 
15 degrees of flexion which is consistent with the current 30 
percent rating.  However, extension of the knee was normal 
and there was no evidence of recurrent subluxation, locking, 
joint effusion without x-ray evidence of arthritis or 
malunion or nonunion of the tibia and fibula.  There is no 
evidence of ankylosis with flexion between 0 degrees and 10 
degrees ankylosis.  Additionally, there is no indication of a 
symptomatic surgical scar or that any scar encompasses an 
area exceeding 6 square inches.  Accordingly, the Board 
concludes that a current rating in excess of 30 percent is 
not warranted.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  However, in view of the 
current range of motion findings the Board concludes that the 
degree of functional impairment due to pain as contemplated 
in the Deluca case is included in the current 30 percent 
rating.  Additionally, the recent VA examination showed no 
evidence of instability or subluxation of the right knee. 
Thus, a separate rating is not warranted under Diagnostic 
Code 5257.

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2003).


ORDER

Service connection for residuals of a vasectomy is denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of a left ankle injury is 
denied.

Service connection for urticaria is denied.

Service connection for sinusitis is denied.

A higher initial evaluation, in excess of 10 percent, for 
gastroesophageal reflux disease (GERD) is denied.

A higher initial evaluation, in excess of 10 percent, for 
tendonitis of the right shoulder is denied.

A 10 percent rating for postoperative residuals 
chondromalacia of the right knee from Setpember 1, 1999 to 
June 30, 2002 is granted subject to the law and regulations 
governing the payment of monetary benefits.  

A rating in excess of 30 percent from July 1, 2002 for 
postoperative residuals chondromalacia of the right knee is 
denied.


REMAND

The VA medical records show that in May 2001 the veteran 
underwent an excision of the lipoma of the left posterior 
neck.  A March 2003 outpatient report shows that the veteran 
reports neck pain.  As such, the Board is of the opinion that 
a current examination is warranted.  

Accordingly, the case is remanded for the following actions:

1.  A VA examination should be conducted 
to determine the nature and severity of 
the residuals of the excision of the 
lipoma from the left side of the neck.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to provide a detailed 
description of any related scaring to 
include measurements and whether the 
scars is superficial, unstable, painful, 
tender, or results in any function 
impairment.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



